 



Exhibit 10.1
Amendment No. 5
To License Agreement
     This Amendment No. 5 to License Agreement (the “Amendment”), entered into
on July 31, 2007, with an effective date as of July 1, 2007, by and between
Metromedia Company, a Delaware general partnership, and Metromedia International
Group, Inc., a Delaware corporation.
W I T N E S S E T H :
     WHEREAS, Metromedia Company (the “Licensor”) and Metromedia International
Group, Inc. (the “Licensee”) are parties to that certain License Agreement,
dated as of November 1, 1995, as amended (the “License Agreement”), pursuant to
which Licensor granted to Licensee a license to use the Licensor’s trade name
and trademark “Metromedia” in accordance with the terms and conditions of the
License Agreement; and
     WHEREAS, both Licensor and Licensee have agreed to amend the License
Agreement to extend the Term of the License Agreement;
     NOW THEREFORE, in consideration of the mutual premises and covenants made
herein and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Licensor and Licensee agree as follows:

1.   Capitalized Terms

     All capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the License Agreement.

2.   Term

     Paragraph 2 of the License Agreement is hereby deleted in its entirety and
replaced with the following:
     “2. This Agreement and the rights and licenses granted under Paragraph 1
shall be in effect until December 31, 2008, unless earlier terminated as
provided herein (the “Term”).”

3.   Miscellaneous

  3.1   Except as specifically provided herein, nothing contained in this
Amendment shall be deemed to modify in any respect the terms, provisions or
conditions of the License Agreement, and such terms, provisions and conditions
shall remain in full force and effect.     3.2   This Amendment shall be binding
upon and inure to the benefit of Licensor, Licensee and their respective
permitted successors and assigns.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Licensor and Licensee have executed this Amendment as of the
day and year first written above.

            LICENSOR:

Metromedia Company
      By:   /s/ Stuart Subotnick                      

            LICENSEE:

Metromedia International Group, Inc.
      By:   /s/ Mark S. Hauf         Mark S. Hauf, President             

 